UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 [ ] TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 1-7939 VICON INDUSTRIES, INC. (Exact name of registrant as specified in its charter) New York 11-2160665 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 89 Arkay Drive, Hauppauge, New York (Address of principal executive offices) (Zip Code) (631) 952-2288 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. [x]Yes [ ]No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). [ ]Yes [ ]No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer [ ] Accelerated filer[ ] Non-accelerated filer [ ] Smaller reporting company[x] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).[ ]Yes[x]No At August 9, 2010, the registrant had outstanding 4,503,008 shares of Common Stock, $.01 par value. TABLE OF CONTENTS VICON INDUSTRIES, INC. AND SUBSIDIARIES TABLE OF CONTENTS Page Number Part I. Financial Information Item 1. Financial Statements Condensed Consolidated Statements of Operations -Three Months EndedJune, 2010 and 2009(unaudited) 3 Condensed Consolidated Statements of Operations -Nine Months EndedJune 30,2010 and 2009(unaudited) 4 Condensed Consolidated Balance Sheets (unaudited) 5 Condensed Consolidated Statements of Cash Flows (unaudited) 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Qualitative and Quantitative Disclosures about Market Risk 18 Item 4. Controls and Procedures 19 Part II. Other Information 20 Item 1. Legal Proceedings 20 Item 1A. Risk Factors 20 Item 2. Unregistered Sales of Equity and Use of Proceeds 21 Item 3. Defaults Upon Senior Securities 21 Item 4. (Removed and Reserved) 21 Item 5. Other Information 21 Item 6. Exhibits
